                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     WESTERN DIVISION

PAUL DARROUGH                                                                        PLAINTIFF

v.                                   NO. 4:18CV00113 JLH

MARK GOBER                                                                        DEFENDANT

                                   ORDER OF DISMISSAL

        The Court was informed on the second day of trial that a settlement has been reached in

this matter.

        IT IS THEREFORE ORDERED that the complaint and all claims in this action against

defendant be, and they are, hereby dismissed with prejudice.

        The Court retains complete jurisdiction for thirty (30) days to vacate this order and to

reopen the action if it is satisfactorily shown that settlement has not been completed and further

litigation is necessary.

        IT IS SO ORDERED this 26th day of February, 2019.



                                                    __________________________________
                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
